January 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             IN THE ESTATE OF FLOYD E. DIXON, DECEASED

                              NO. 14-12-01052-CV

                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Addie Mae
Dixon, signed September 18, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Rosalyne M. Dixon Kennedy Taylor, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.